UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6523


OSCAR ROBLES,

                Plaintiff - Appellant,

          v.

LT.    STURDINVANT, Inmate Support; CAPT. WEDERBAUM, Work
Release     Director;   MR.    WHITLEY,   Jail    Director
(Superintendent),

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00070-JLK-RSB)


Submitted:   August 27, 2014                 Decided:   September 8, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Robles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oscar     Robles    appeals     the   district     court’s      order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b)(1) (2012).          We have reviewed the record and find no

reversible error.         Accordingly, we deny Robles’s motions for

preparation      of    transcript    at     government    expense     and    for

appointment of counsel and affirm the district court’s judgment.

Robles v. Sturdinvant, No. 7:14-cv-00070-JLK-RSB (W.D. Va. Mar.

27, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before   this    court   and   argument   would   not    aid   the   decisional

process.

                                                                       AFFIRMED




                                      2